Citation Nr: 0023377	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  94-37 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the thoracic spine.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from May 1960 to June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision issued 
by the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
early degenerative changes of the thoracic spine with a 
noncompensable evaluation.  The veteran disagreed with the 
noncompensable evaluation (and with other issues which have 
since been resolved).  This issue was remanded by the Board 
in August 1996 and April 1998.  The development requested has 
been completed.  During the most recent remand, the RO issued 
a rating action in January 2000 which granted an increased 
evaluation for degenerative changes of the thoracic spine to 
10 percent and the appeal continues.  

In past remands, the Board has pointed out that degenerative 
arthritis which is not shown to have an origin in specific 
trauma may be considered systemic or progressive in nature 
and the Board has requested that all existing degenerative 
arthritis be identified.  The most recent physical 
examination has identified various degenerative changes in 
locations other than the veteran's thoracic spine but no 
additional issue of entitlement to service connection for 
degenerative arthritis is presented for appellate review nor 
is there any notice of disagreement on file for any 
particular failure to adjudicate any express or implied 
claims.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been requested or obtained.

2.  While mild degenerative changes of the thoracic spine 
were identified in service and service connection for early 
degenerative changes of the thoracic spine were accorded 
following the veteran's initial claim therefor by rating 
action of August 1993, no particularly disabling features 
from this disability were clinically identified in post-
service VA examinations until October 1996 when it was first 
reported that the veteran had a slight loss of motion.  Loss 
of motion was confirmed in the most recent July 1998 VA 
examination as well as tenderness throughout the area, but 
there is little evidence demonstrating additional functional 
loss including loss of strength or muscle atrophy or 
defective innervation or weakness.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
degenerative changes of the thoracic spine have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5291 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim by way of disagreement with the initially 
assigned evaluation for service-connected degenerative 
changes of the thoracic spine is well grounded in that it is 
plausible.  All relevant facts have been properly developed 
and no further assistance is necessary to comply with the 
duty to assist.  

Facts:  During service in 1979, a chest X-ray was interpreted 
as revealing some mild degenerative changes of the thoracic 
spine.  On the first VA examination after service in June 
1993 the veteran reported that he had never had any work that 
he could not perform because of orthopedic reasons.  The 
"thoracic and thoracolumbar back are okay."  The middle 
thoracic area had been bothersome off and on over the years 
but it was "okay now."  X-ray studies confirmed that the 
thoracic spine had moderate degeneration typical for the 
veteran's age.  Based upon this evidence, the RO granted 
service connection in response to the veteran's initial claim 
after service in a rating action issued in August 1993.  The 
veteran disagreed with the assigned noncompensable 
evaluation.

The veteran's next VA examination was provided in January 
1994.  Again, the upper thoracic and thoracolumbar back "have 
been okay."  The veteran's muscle condition was considered 
average for his age.  He could flex forward and reach to his 
tibia.  Present back pain was from the lumbar and not the 
thoracic area.  It was reported that X-rays showed some 
thoracic spine disc degeneration but the veteran denied any 
significant symptoms in that area.

The next VA examination was provided in July 1995.  The 
veteran indicated that the upper and midback were "okay."  
The low back continued to have chronically bothersome pain.  
His muscle condition was again noted to be average for his 
age.  The lumbar spine was somewhat restricted in motion with 
moderate pain but the spine was properly aligned.  

The next VA examination was provided in October 1996.  Under 
history it was reported that back pain had been mostly in the 
low back.  The veteran denied any pain at the upper or 
midback in the last three months.  He denied "ever having had 
any bothersome difficulties in these areas."  The low back 
remained chronically bothersome with pain.  However, the 
assessment from this examination reported that although the 
veteran had never had bothersome symptoms of the thoracic 
spine, the examination of this area was normal "except for a 
slight loss of motion...."  Rotation was mostly accomplished 
in the thoracic area and rotation was slightly decreased.  It 
was again reported that there was some degeneration in this 
area on X-ray.  Also in this examination, the physician 
stated that low back pain was separate from thoracic spine 
problems.  It was also reported that there was no evidence of 
any thoracic spine weakness.  

Finally, the veteran was again most recently provided a VA 
examination in July 1998.  It is worth noting that this and 
all previous examinations discussed were performed by the 
same VA physician.  The claims folder was available and 
reviewed in this and previous examinations.  At this time, 
the veteran reported back symptoms which included the full 
length of the thoracic spine and the lumbar spine, although 
still worse at the low back and least at the upper back.  
Muscle condition was again average for the veteran's size and 
age.  He could again flex forward and reach to the tibia.  
Lumbar spine motions resulted in moderate pain on movement.  
The spine alignment was alright and the entire spine had a 
mild tenderness.  There was significant tenderness at L5.  
The veteran specifically declined further X-ray studies.  One 
of numerous assessments was chronic back pain diagnosed as 
chronic muscular strain superimposed on degenerative 
stiffness, again worse at the low back.  This physician also 
wrote that he estimated an approximate 5 percent decrease in 
the motion of numerous joints throughout the veteran's body.  
Flare-ups mainly involved the veteran's feet and ankle.  
There was objective evidence of pain on motion but there was 
no atrophy of the muscles and there were no skin changes 
relating to pain.  

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disability in claims for disability compensation.  
The provisions of the Schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as practicably can be 
determined.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  The basis of disability 
evaluations is the ability of the body as a whole or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 
diagnostic codes providing for evaluation of service-
connected disability on the basis of loss of range of motion 
did not subsume 38 C.F.R. §§ 4.40 and 4.45 which require 
consideration, in addition to loss of range of motion, of 
functional impairment including consideration of 
musculoskeletal impairment of normal excursion, strength, 
speed, coordination, endurance, less movement than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
and interference with sitting, standing and weight bearing.  
For purposes of rating disability from arthritis, the dorsal 
(thoracic) vertebrae are considered a group of minor joints.  
See 38 C.F.R. §§ 4.40, 4.45.

However, in Johnston v. Brown, 10 Vet. App. 80 (1997), the 
Court noted that the consideration of an increased evaluation 
for a service-connected disability based upon loss of range 
of motion on the basis of functional impairment as discussed 
in DeLuca and as provided at 38 C.F.R. §§ 4.40 and 4.45 was 
not for application in the case of a veteran who was already 
receiving the maximum disability rating available under the 
appropriate diagnostic code.  This holding was confirmed in 
the more recent case of Spencer v. West, 13 Vet. App. 376 
(2000).

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however the limitation of motion of the 
specific joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is 
applicable for each group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Limitation of motion of the thoracic spine which is slight 
warrants a noncompensable evaluation.  Limitation of motion 
of the thoracic spine which is either moderate or severe 
warrants a 10 percent evaluation.  No higher schedular 
evaluation for limitation of motion of thoracic spine is 
authorized.  38 C.F.R. § 4.71a, Diagnostic Code 5291.

The next higher 20 percent evaluation could be warranted if 
there was clinical evidence revealing favorable ankylosis of 
the dorsal spine (Diagnostic Code 5288), or moderate and 
recurring attacks of intervertebral disc syndrome (Diagnostic 
Code 5293), or chronic dorsal spine strain with muscle spasm 
on extreme forward bending and loss of lateral spine motion 
unilateral, in the standing position (38 C.F.R. § 4.20, 
Diagnostic Code 5295).

Analysis:  Upon careful review of the clinical evidence on 
file, the Board entirely concurs with the rating action 
issued by the RO in January 2000 which granted the veteran an 
increased evaluation for degenerative changes of the thoracic 
spine from zero to 10 percent effective from October 1996, 
the date of the first VA examination which identified some 
limitation of motion of the thoracic spine.  As noted in that 
RO rating action and confirmed in the clinical evidence on 
file, although degenerative changes in the veteran's thoracic 
spine had been identified sufficient for an award of service 
connection for that disability, no loss of range of motion of 
the thoracic spine or any particular symptoms were identified 
by the veteran in examinations performed in June 1993, 
January 1994, and July 1995.  Moreover, although limitation 
of motion of the thoracic spine was first identified in the 
October 1996 examination, the veteran still did not complain 
of any chronic midback or thoracic symptoms at the time of 
that examination.

It was not until the most recent July 1998 examination that 
the veteran identified chronic symptoms of the thoracic 
spine.  Nonetheless, in consideration of the schedular 
criteria provided for evaluation of the veteran's thoracic 
spine arthritis, a 10 percent evaluation was awarded in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5291, for 
either severe or moderate limitation of motion from the date 
that any limitation of dorsal spine motion was first 
identified.  Such an award would also have been authorized, 
at the same time and for the same reason, even if limitation 
of motion were considered noncompensable, since it involved 
the thoracic spine which is considered a group of minor 
joints in accordance with 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

A compensable evaluation by way of "staged rating" earlier 
than the date that thoracic spine limitation of motion was 
first shown is not warranted because the clinical evidence 
prior to that date did not establish that the veteran met any 
schedular criteria for such an award.  This is so in 
consideration of Diagnostic Codes 5003 and 5291 and in 
consideration of functional impairment identified at 
38 C.F.R. §§ 4.40 and 4.45.  At no time prior to October 1996 
was the veteran clinically identified to have any form of 
functional impairment attributable to his service-connected 
thoracic spine.  Prior to October 1996, the record presented 
no evidence of functional impairment, such as muscle atrophy, 
or weakness, or an inability to perform normal working 
movements, or disturbance of locomotion, attributable to 
degenerative changes of the thoracic spine.

Additionally, the Board finds that an evaluation in excess of 
10 percent for this disability is also not warranted at any 
time during the pendency of this appeal.  Since 10 percent is 
the maximum schedular evaluation even authorized for either 
moderate or severe limitation of thoracic spine motion, the 
consideration of an increased schedular evaluation based upon 
functional loss or impairment as discussed in DeLuca is not 
for application.  See Johnston v. Brown, 10 Vet. App. 80 
(1997); Spencer v. West, 13 Vet. App. 376 (2000).  However, 
the clinical evidence on file simply does not demonstrate the 
type of functional loss described in DeLuca or in 38 C.F.R. 
§§ 4.40 and 4.45 even during the most recent examination in 
July 1998 which only noted that flare-ups principally involve 
the foot and ankle and which continued to note no loss of 
muscle strength or bulk.

Finally, no higher schedular evaluation is warranted since 
there is an absence of clinical evidence which shows or even 
suggests that the veteran has a favorable ankylosis of the 
thoracic spine or moderate recurring attacks of 
intervertebral disc syndrome of the thoracic spine or chronic 
thoracic strain with muscle spasm on extreme forward bending 
and loss of lateral spine motion unilateral in the standing 
position.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the thoracic spine is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals




 

